Citation Nr: 0946039	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee osteoarthritis, from February 14, 2002, to 
August 26, 2003.  

2. Entitlement to a separate, compensable evaluation for 
impairment of the meniscus of the left knee manifested by 
severe degeneration, effusion, and swelling, from February 
14, 2002, to August 26, 2003.  

3.  Entitlement to an initial rating in excess 30 percent for 
status post replacement of the left knee from October 1, 
2004.  

4.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Calvin Hanson, Esq. 




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

A January 2007 Board decision granted service connection for 
PTSD and left knee osteoarthritis.  The June 2007 rating 
decision, which effectuated the Board's Order, assigned a 30 
percent evaluation for the service-connected PTSD, effective 
December 3, 2002.  With respect to the grant of service 
connection for the left knee, a 10 percent rating was 
initially assigned from February 14, 2002.  The Veteran 
underwent a total left knee replacement on August 26, 2003.  
Accordingly, in a February 2008 rating decision, the RO 
appropriately assigned a 100 percent (total rating) for a 
period of 13 months (from August 26, 2003, to October 1, 
2004) following prosthetic replacement of the left knee.  A 
30 percent evaluation was assigned thereafter.  The Veteran 
appeals the assignment of these evaluations.  The issues have 
been bifurcated as they appear on the cover page of the 
instant decision.


FINDINGS OF FACT

1.  From February 14, 2002, to August 26, 2003, the Veteran's 
left knee osteoarthritis was manifested by chronic pain, 
swelling, and stiffness, with no evidence of instability or 
recurrent subluxation; further, there were no objective range 
of motion findings of record during this period. 


2. From February 14, 2002, to August 26, 2003, the Veteran's 
left knee disability is manifested by symptoms of impairment 
of the meniscus of the left knee manifested by severe 
degeneration, effusion, and chronic swelling. 

3.  From October 1, 2004, the Veteran's left knee, status 
post knee replacement, has not resulted in chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity; the range of motion of the knee, at 
worse, is from 0 degrees of extension to 105 degrees of 
flexion; the left knee does not exhibit recurrent lateral 
instability or subluxation.

4.  For the entire time period on appeal, the Veteran's PTSD 
has been productive of no more than moderate symptoms or 
moderate difficulty in social or occupational functioning as 
a result of intermittent depressed mood, sleep impairment, 
social isolation, and nightmares.  The objective medical 
evidence does not show PTSD symptomatology consistent with 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); or impaired abstract thinking. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for arthritis of the left knee from February 
14, 2002, to August 26, 2003, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5010, 5258-5261 (2009).

2.  The criteria for a separate, 20 percent, evaluation for 
the symptoms of severe meniscal degeneration, swelling, and 
effusion in the left knee joint associated with an impaired 
meniscus, from February 14, 2002, to August 26, 2003, are 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.14, 
4.40, 4.41, 4.44, 4.45, 4.71a, Diagnostic Code 5258 (2009).

3.  The criteria for a rating in excess of 30 percent for 
service-connected left knee replacement, from October 1, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5055 (2009).

4.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's increased ratings claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records, and in 
April 2007, he was afforded formal VA examinations.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. § 
4.2.  Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  Where there is a question as to which of two 
evaluations apply, the higher of the two should be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7.  When 
considering functional impairment caused by a service-
connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Entitlement to an initial rating in excess of 10 percent 
for a left knee disability from February 14, 2002, to August 
26, 2003.

The Veteran believes that his left knee disability 
symptomatology, from February 14, 2002, to August 26, 2003, 
was of such severity so as to warrant a higher rating than 
the 10 percent currently assigned.  

Prior to the Veteran's total left knee replacement, his 
disability was rated as 10 percent disabling under Diagnostic 
Code 5010.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2009).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees. 

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees. A 20 percent evaluation is for application where 
extension is limited to 15 degrees. A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

Unfortunately, prior to the Veteran's knee replacement, the 
medical evidence of record is limited an MRI report, an 
arthroscopy report, and a letter from the Veteran's 
physician.  A June 2001 MRI report shows severe meniscal 
degeneration of the left knee, severe chondromalacia of the 
patellofemoral joint, moderately large effusion, and findings 
suspicious of an intra-articular loose body.  Notably, the 
anterior and posterior cruciate ligaments were intact; the 
medial and lateral collateral ligaments were normal; and no 
meniscal tears were identified by the MRI.  The quadriceps 
and patellar tendon structures were also intact.  

A July 2001 operative report shows that the Veteran underwent 
left knee arthroscopy for removal of loose body, 
chondroplasty of the patella, and medial femoral condyle, 
trochlea.  Again, the anterior cruciate ligament was normal 
and stable to probing; the lateral compartment was also 
essentially normal.  The report noted chronic left medial 
knee pain and swelling; the diagnosis was diffuse 
osteoarthritis of the left knee.  

A February 2002 letter from Dr. Stowers, the Veteran's 
treating physician, indicates that he had been treating the 
Veteran for left knee pain since March 1999.  Dr. Stowers 
stated that the Veteran was suffering from moderately severe 
osteoarthritis of the left knee, which he believed to be 
related to service.  No other clinical findings related to 
the left knee were discussed at that time. 

The evidence above does not support a rating in excess of 10 
percent for either flexion or extension of the left knee 
under DC 5260 or 5261.  None of the evidence outlined above, 
including Dr. Stower's letter and the MRI report, details 
exact limitation of motion findings.  Although the reports 
document left knee pain and swelling, there is simply no 
objective evidence of record to suggest that the Veteran's 
left knee disability resulted in flexion limited to 30 
degrees, or extension limited to 15 degrees, so as to warrant 
the next higher 20 percent rating under either DC 5260 or 
5261.  

However, the Board notes that, in rating musculoskeletal 
disabilities, it is appropriate to consider additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability. See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
the present case, the record reveals complaints of left knee 
pain and swelling.  Nevertheless, as noted above, there are 
no objective findings of record to determine whether such 
pain/swelling have resulted in additional limitation of 
function.  Therefore, there is no basis for an increase even 
when considering the principles set forth in DeLuca.  

The Board also acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, the Veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.  However, 
as already discussed, the medical evidence does not detail 
range of motion findings or otherwise establish loss of 
flexion or extension. As such, separate evaluations for 
limited flexion and extension of the left knee is not 
applicable here. 



Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997).

In this regard, the Board has contemplated the assignment of 
a separate rating under DC 5258.  Based on the medical 
evidence outlined above, a separate, compensable evaluation 
is warranted for the dislocated semilunar cartilage with 
frequent episodes of pain, and effusion to the joint under 
Diagnostic Code 5258.  Again, the June 2001 MRI showed severe 
chondromalacia at the patellofemoral joint.  Notably, 
moderately large joint effusion was also present.  The 
Veteran subjectively complained of chronic knee pain and 
swelling.  The impression was severe meniscal degeneration.  
The subsequent July 2001 operative report reveals that a left 
knee arthroscopy was performed in order to remove loose 
bodies.  Again, chronic left knee medial pain and swelling 
was demonstrated at that time.  

Viewed together, the clinical findings of severe meniscal 
degeneration and effusion, and a diagnosis of moderately 
large joint effusion, along with the Veteran's reports that 
he experiences chronic left knee pain and swelling, the Board 
finds that the Veteran's left knee disability picture 
approximates that warranting a 20 percent evaluation under DC 
5258.  This is the highest evaluation afforded under this 
diagnostic code.  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application. 

There is also no basis for an increased or separate rating 
under Diagnostic Code 5257, which contemplates knee 
impairment manifested by recurrent subluxation or lateral 
instability.  Under that Code section a 10 percent disability 
rating is warranted for slight impairment.  To achieve the 
next-higher 20 percent disability rating, the evidence must 
demonstrate moderate impairment.  In the present case, the 
available clinical evidence shows that the Veteran's anterior 
and posterior cruciate ligaments were intact; the medial and 
lateral collateral ligaments were normal; and no meniscal 
tears were identified by his June 2001 MRI.  The quadriceps 
and patellar tendon structures were also intact.  The record 
is silent as to any other objective findings indicating 
instability.  Moreover, there are no subjective complaints of 
giving way, locking, or other symptoms suggestive of 
instability and/or subluxation.  Therefore, in light of the 
foregoing, there is no basis for a separate or higher rating 
based on instability.  

In sum, the medical evidence thus does not warrant an 
evaluation greater than 10 percent for left knee degenerative 
joint disease/osteoarthritis.  But it does warrant a 
separate, 20 percent evaluation for impairment of the 
meniscus of the left knee manifested by severe meniscal 
degeneration of the left knee, with effusion, chronic 
swelling, and pain, for the period from February 14, 2002, to 
August 6, 2003.

B. Entitlement to an initial rating in excess 30 percent for 
status post replacement of the left knee from October 1, 
2004.  

Effective October 1, 2004, the Veteran is assigned a 30 
percent rating for his left knee disability, status post 
replacement, pursuant to Diagnostic Code 5010-5055. He 
contends that the disability causes greater impairment of his 
functionality than is contemplated under such rating.  Thus, 
he claims that he is entitled to a rating in excess of 30 
percent for his service-connected left knee disability.

Diagnostic Code 5055 governs knee replacements (prosthesis) 
and provides for a 100 percent rating evaluation for one year 
after implantation of the prosthesis.  A 60 percent rating is 
warranted where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, rating is done by analogy to 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, and 5262, 
relating to ankylosis of the knee, limitation of extension of 
the leg, and impairment of the tibia and fibula, 
respectively.  A minimum rating of 30 percent for a 
prosthetic knee replacement is assigned.

Facts

Treatment records from Baptist Hospital show that the Veteran 
underwent a left total knee replacement on August 26, 2003.  
The discharge summary indicates that the Veteran had 
progressive left knee pain with osteoarthritis.  

An October 2003 VA treatment record shows that the Veteran 
presented for a follow-up on his left knee replacement.  He 
reported joint stiffness.  There were no other clinical 
findings reported at that time. 

In April 2007, the Veteran underwent a C & P examination for 
evaluation of his left knee.  Subjectively, the Veteran 
reported that he was unable to stand for more than a few 
minutes at time.  He did not use assistive aids for walking.  
He denied joint symptoms of giving way, instability, 
weakness, episodes of dislocation/locking/subluxation, 
effusion, and inflammation.  He endorsed pain and stiffness.  

Objectively, the Veteran displayed an antalgic gait with poor 
propulsion.  Upon physical examination, his range of motion 
was 0 (extension) to 105 degrees (flexion).  Pain was 
elicited at end points of motion.  Notably, there was no 
additional loss of motion with repetitive use.  There was 
also no evidence of clicks, snaps, grinding, crepitus, 
ankylosis, instability, or any other abnormalities of the 
left knee.  Overall, the examiner noted that the Veteran was 
ambulating well, but unable to participate in activities due 
to pain.  The diagnosis was left knee pain, due to bilateral 
knee replacement surgery for degenerative joint disease, with 
significant effects on occupational and daily activities.  

Analysis 

Based on the foregoing, the Veteran is not entitled to a 
rating in excess of 30 percent, from October 1, 2004, for his 
left knee disability, status post replacement.  

Again, a 60 percent rating is warranted where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Where there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, rating is done by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, and 5262,

Beginning with Diagnostic Code 5256, where there is ankylosis 
of the knee in a favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, a 30 percent 
rating is warranted.  Where there is ankylosis of the knee 
with flexion between 10 degrees and 20 degrees, a 40 percent 
rating is warranted.  Where there is ankylosis of the knee 
with flexion between 20 degrees and 45 degrees, a 50 percent 
rating is warranted.  Where there is extremely unfavorable 
ankylosis of the knee, with flexion at an angle of 45 degrees 
or more, a 60 percent rating is assigned.  However, as the 
April 2007 VA examiner expressly noted, the Veteran does not 
have ankylosis of the knee or the equivalent thereof.  Thus, 
this code is inapplicable.

With respect to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  A rating 
in excess of 30 percent is not provided under Diagnostic Code 
5003.  Therefore, this code, too, is inapplicable in the 
present case.  

As noted above, under Diagnostic Code 5261, extension of the 
leg limited to 5 degrees warrants a 0 percent rating.  Where 
extension is limited to 20 degrees, a 30 percent rating is 
assigned.  Where extension is limited to 30 degrees, a 40 
percent rating is assigned.  Where extension is limited to 45 
degrees, a 50 percent rating is assigned.  Based on the April 
2007 VA examination, the Veteran has full extension of the 
left knee, even considering DeLuca factors.  Therefore, in 
the absence of evidence showing limitation of extension of 
more than 20 degrees, a rating in excess of 30 percent is not 
warranted under 5261,  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with marked knee or ankle 
disability warrants a rating of 30 percent. Nonunion of the 
tibia and fibula, with loose motion, requiring a brace, is 
assigned a 40 percent rating.  The Veteran does not have 
symptomatology analogous to malunion of the tibia with marked 
knee impairment or symptoms similar to nonunion of the tibia 
and fibula with loose motion requiring a brace; thus this 
code is inapplicable.

Thus, a rating higher than 30 percent is not in order under 
Diagnostic Codes 5003, 5256, 5261, or 5262.

The Board is cognizant of the fact that Diagnostic Code 5055 
does not refer to Diagnostic Code 5260.  The minimum rating 
under Diagnostic Code 5055 and the maximum rating under 
Diagnostic Code 5260 is 30 percent.  VAOPGCPREC 9-04 allows 
for separate compensable ratings for limitation of flexion 
and extension.  In this case, however, given the findings 
noted above, the Veteran does not have both limitation of 
flexion and extension.  Indeed, the April 2007 VA examination 
shows that the Veteran has full extension, and flexion of 105 
degrees.   Therefore, separate ratings for limitation of 
flexion and extension of the knee are not possible here.  

Further, a rating in excess of 30 percent is not warranted 
under Diagnostic Code 5055 alone.  Although the Veteran 
experiences pain, stiffness, and tenderness, the evidence 
does not show that his severity level is severe.  Indeed, he 
denied weakness, instability, inflammation, and flare ups.  
His range of motion is not severe as he does not warrant a 
compensable rating based on limited movement in terms of 
degrees, but would warrant a minimum rating based on painful 
motion, as noted.  He reported stiffness, but is able to 
perform such activities as walking (more than 1/4 mile, but 
less than 1 mile) without assistance.  The Board has 
considered the statement of the VA physician regarding the 
Veteran's ability to function; however, his limitations on 
walking are also due to a non-service connected right knee 
disability (total knee replacement).  As such, his residual 
symptoms of the left knee more nearly approximate the 
moderate level.  

Accordingly, the Board concludes that the Veteran does not 
experience chronic severe pain and weakness in his left knee 
to warrant assignment of a rating in excess of 30 percent, 
pursuant solely to Diagnostic Code 5055.  Additionally, there 
is no additional functional limitation due to pain, weakness, 
fatigability, incoordination, or lack of endurance that would 
meet the criteria for a rating in excess of 30 percent under 
this diagnostic code.  See DeLuca.  The range of motion 
reported by the VA examiner was the point at which pain 
occurred, and the other factors, though noted by the 
examiner, were not reported to further reduce the Veteran's 
function upon objective evaluation.  

The Board has also considered whether the Veteran could 
receive a higher rating under another diagnostic code that 
contemplates knee impairment.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  The Veteran does not currently have 
recurrent subluxation or lateral instability, as noted in the 
April 2007 VA examination report, and a rating under this 
code would be inappropriate.  

Similarly, under Diagnostic Code 5258, a 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
Again, this Code would not provide for a rating higher than 
that currently assigned.  Thus, this code is not applicable.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent, from October 1, 2004.  



C. PTSD - Applicable Law and Regulations

The Veteran contends that he is entitled to an initial rating 
in excess of 30 percent for his service connected PTSD, for 
symptoms to include, but not limited to, outbursts of anger, 
nightmares, anxiety, depression, and sleeplessness.  Again, 
the Veteran appealed the decision that assigned the initial 
rating, and the Board will now consider whether a higher 
evaluation is warranted for the psychiatric disability at any 
stage since the effective date of service connection.  See 
Fenderson, supra.  

The Veteran's PTSD disability was assigned an initial 30 
percent evaluation, effective December 3, 2002, under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Under this code section, a 30 percent disability evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the 
general rating formula for mental disorders where the 
evidence shows occupational and social impairment due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. Id. 

A 100 percent disability evaluation is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. Id. 

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health- illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability. See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned. See 38 C.F.R. § 
4.126(a).) (2009).

Here, it is noted that the Veteran's GAF scores have ranged 
from 55 to 90 throughout the period on appeal.  GAF scores 
ranging between 81 and 90 reflect absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members). 

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Facts and Analysis

Having carefully considered all the evidence of record in 
light of the pertinent laws and regulations, the Board finds 
that the Veteran's disability picture more nearly 
approximates the currently assigned 30 percent rating, and 
that a rating in excess thereof is not warranted at any stage 
since the effective date of service connection.  The 
pertinent evidence is as follows.  

VA psychiatry treatment records reflect that the Veteran was 
treated for depression and related PTSD symptomatology 
beginning in July 2001.  An October 2001 treatment note shows 
that the Veteran was alert and oriented in all spheres.  His 
mood was euthymic with congruent affect; thought process, 
content, and speech were clear and goal oriented.  The 
Veteran denied having hallucinations or paranoia.  He did 
state that he experienced suicidal ideation in the past, but 
that he had never acted on it.  He complained of insomnia, 
but stated that he sleep well while taking Ambien.  He 
admitted that he was very short-tempered and easily angered.  
The diagnosis provided at that time was depressive disorder, 
with persistent insomnia.  A GAF score of 75, which reflects 
no more than slight impairment, was assigned.  

In January 2002, a VA psychological assessment reflects that 
the Veteran felt depressed and that he was having 
difficulties sleeping.  He denied hallucinations, paranoia, 
and suicidal/homicidal ideation.  Objectively, his appearance 
and behavior were good/normal; he was oriented to time, 
place, and person; his though process was organized; his 
memory, judgment, and insight were all intact; his speech was 
normal; and he expressed no suicidal or homicidal thoughts.  
Depression was again diagnosed and the examiner assigned a 
GAF score of 90, which reflects absent or minimal symptoms  

A September 2002 VA treatment note reflects that the Veteran 
was "doing fine."  He denied having sleep or appetite 
problems, paranoia, or thoughts of suicide/homicide.  
Objectively, he was alert and oriented with no 
thought/perceptual disturbances; his mood was euthymic.  His 
affect, speech, memory, concentration, judgment, and insight 
were intact and appropriate.  A GAF score of 80, which 
reflects transient symptoms and no more than slight 
impairment, was assigned.   

Private treatment records from Dr. McElroy, psychologist, 
show that the Veteran had been specifically treated for PTSD 
since December 2002.  An initial diagnostic consultation 
dated in May 2003 demonstrates that the Veteran had moderate 
to serious limitations in the areas of adaptation, 
concentration, understanding, and social interaction.  There 
were no marked impairments in the areas of intelligence, 
orientation, or insight.  

In June 2003, a VA psychiatry note reflects that the Veteran 
was taking anti-depressants for treatment of his depressive 
symptomatology.  At that time, he denied hearing voices or 
paranoia; he had no suicidal or homicidal thoughts.  
Objectively, the examiner found that the Veteran displayed 
good hygiene and grooming; he was cooperative, alert, and 
oriented to time, place, and person.  His mood was euthymic; 
he had no thought or perceptual disturbances, his affect was 
appropriate, and his speech was normal.  Judgment, insight, 
intelligence, and memory were intact.  He was assigned a GAF 
score of 80, reflecting transient symptoms and no more than 
slight impairment.  

VA treatment records from December 2004 show that the Veteran 
was "doing fairly well," but that he was easily irritated.  
He denied problems with sleep or appetite.  Objectively, he 
displayed good personal hygiene, and he was oriented to 
person, place, and time.  There were no thought/perceptual 
disturbances present.  His memory, judgment, insight, and 
speech were intact/normal/appropriate.  The examiner assigned 
a GAF score of 60, reflecting more moderate symptoms.  

VA treatment records from August and September 2005 show that 
the Veteran was, again, alert, cooperative, and oriented to 
time, place, and person.  There were no thought or perceptual 
disturbances present.  His mood was euthymic, but his affect 
was appropriate.  A GAF score of 60 was assigned.  VA 
treatment records dated in March and October 2006 essentially 
reflect the same objective findings and GAF scores of 60.  

In April 2007, a VA treatment note shows that the Veteran was 
doing "fairly well," and he denied having any problems with 
sleep or appetite.  He further denied thought or perceptual 
disturbances; homicidal and/or suicidal ideations were not 
noted by the examiner.  His mood was euthymic, and his affect 
was appropriate.  Eye contact and grooming were good/normal.  
The examiner assigned a GAF score of 60.  

Several weeks later, in May 2007, the Veteran was afforded a 
VA examination for evaluation of his PTSD.  That examination 
objectively reflected that his speech was unremarkable; his 
affect was normal; and his mood was good.  He was oriented to 
person, place, and time.  His thought processes and content 
were also unremarkable.  Judgment, insight, and memory were 
not impaired.  Impulse control was noted as poor.  

The Veteran did report that he experienced problems with 
sleep and that he felt chronically fatigued.  He also 
reported having a single episode of a panic attack in the 
last 6 months.  He admitted that he thought about killing 
certain people whenever he would encounter them, but that 
there was no plan or intent to do so.  He also admitted that 
he thought about suicide, although he was unable to detail 
how often or when.  Again, there was no plan or intent to act 
on those thoughts.  With respect to social situations, the 
Veteran stated that he tried to avoid certain people and 
places; he reported that he felt different from others and 
detached.  He also stated that he felt irritable most of the 
time and that he had problems with concentration.  With 
respect to family, he reported having good relationships with 
all of his children and siblings.  He also stated that he had 
two close friends.  In summary, the VA examiner provided a 
PTSD diagnosis, and noted that the Veteran had reported 
suicidal thoughts, frequent problems with co-workers, and 
significant problems with sleep.  However, he expressly found 
that there was not total occupational and social impairment 
due to the PTSD.  A GAF score of 60 was assigned. 

In November 2007, a VA treatment note shows that the Veteran 
continued to have problems with sleep; he reported feeling 
anxious and drowsy during the day.  Objectively, however, he 
displayed good grooming/hygiene; he was oriented to time, 
place, and person; he had no thought or perceptual 
disturbances; his mood was euthymic; and his affect was 
appropriate.  Homicidal/suicidal ideation was not noted.  A 
GAF score of 50 was assigned.  

In a January 2008 VA psychiatric assessment, the Veteran 
endorsed symptoms of isolation, anger, depressed mood, and 
avoidance.  He reported that, since Vietnam, he has 
experienced increased startle reflex, nightmares, and visual 
hallucinations.  He further stated that he has had difficulty 
getting along with people and that he enjoys staying home 
alone and being isolated.  Objectively, his grooming, and eye 
contact were appropriate/good.  His speech was fluent, goal 
directed, articulate, and normal.  His mood was euthymic, but 
his affect was full range.  His thought process was linear 
and logical.  He denied suicidal or homicidal ideation.  
Memory, insight, judgment, and impulse control were intact 
and/or appropriate.  A GAF score range of 58 to 60 was 
provided.  

Based on the foregoing, the evidence of record does not 
approximate the criteria for the next higher, 50 percent 
rating, at any point during the appeal period.  38 C.F.R. §§ 
4.7, 4.130; see Fenderson, 12 Vet. App. at 126.  While the 
Veteran reported that he experienced a (single) panic attack 
in 2007, there is no evidence of record which shows that 
panic attacks occurred more than once a week.  Moreover, the 
evidence outlined above fails to demonstrate other symptoms 
contemplated for a higher rating, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); or 
impaired abstract thinking.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

In fact, VA treatment records, dated from 2001 to 2008, 
consistently reflect that the Veteran's memory, thinking, 
judgment, and speech were intact, normal and/or appropriate.  
To the extent that disturbances of motivation and mood 
(depression) and difficulty in establishing and maintaining 
effective work/social relationships (social isolation) were 
reported, these symptoms are already provided for in the 
currently assigned 30 percent rating.  The same is true for 
his symptoms consisting of chronic sleep impairment and 
insomnia.  

Similarly, the evidence does not support assignment of a 
(higher) 70 percent or a 100 percent evaluation.  Although 
the Veteran reported that he had vague thoughts of suicide 
(without intent or plan) at the May 2007 VA examination, this 
finding is simply not reflective of the Veteran's PTSD 
symptomatology overall.  Indeed, suicidal ideation is not 
shown anywhere else in the record, including in the VA 
treatment reports immediately leading up to, and following 
the May 2007 VA examination.  In fact, at his January 2008 
PTSD assessment, he expressly denied having suicidal thoughts 
or ideations.  For these reasons, and in light of the 
contemporaneous findings which do not show suicidal ideation, 
a higher evaluation based on this single report alone, is not 
warranted.  

Furthermore, with respect to the 70 percent rating, the 
Veteran does not exhibit occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Nor does he exhibit 
total occupational and social impairment so as to warrant a 
100 percent rating.  Indeed, the May 2007 VA examiner 
expressly found that the Veteran did not exhibit total 
occupational or social impairment.  In this regard, the 
Veteran himself admitted that he had good relationships with 
his children and siblings; he also stated that he had two 
close friends.  With respect to occupational impairment, the 
Veteran reported that irritability and lack of concentration 
had caused workplace problems in the past; nevertheless, at 
his most recent VA examination, he indicated that he was 
employed as a full-time general contractor, and that he had 
been working with that employer for a period of one year thus 
far.  

The Board additionally notes that that the Veteran's mental 
health care providers have, on occasion, assigned the Veteran 
a GAF score of 50, which is indicative of some serious 
symptoms.  See VA Psychiatry Note, November 2007.  However, 
the Board also notes that numerous VA treatment records 
reflect the assignment of a GAF score of 60, which is 
indicative of moderate symptoms or moderate difficulty in 
social and occupational functioning (italics added for 
emphasis).  Upon review of the competent evidence, the Board 
finds that the GAF score of 60 is more consistent with the 
medical evidence of record that addresses the Veteran's 
actual symptoms and level of functioning.  This is especially 
true in light of the fact that despite the severity of his 
PSTD symptoms, the Veteran is employed and able to maintain 
close relationships with his family members and several 
friends.  In fact, the November 2007 treatment report in 
which he was assigned a GAF score of 50 does not show serious 
symptoms such as suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Rather, it appears that the GAF score 
of 50 was assigned to reflect increased sleep disturbance; 
however, this is symptomatology, alone, is not commensurate 
with a disability picture of 50 percent.  Again, chronic 
sleep impairment has already been contemplated within the 
currently assigned 30 percent rating.  Accordingly, such 
characterization more closely approximates the schedular 
criteria associated with an initial 30 percent evaluation for 
the Veteran's PTSD.  

Thus, the Board finds that the Veteran's overall disability 
picture more nearly approximates the 30 percent rating 
criteria.  The evidence outlined above simply fails to show 
that a higher rating is warranted.  The Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an initial 
rating in excess of 30 percent for PTSD, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability from February 14, 2002, to August 26, 
2003, is denied. 

A separate, 20 percent, rating for impairment of the meniscus 
of the left knee manifested by degeneration, effusion, and 
chronic swelling, is granted.  

Entitlement to an initial rating in excess 30 percent for 
status post replacement of the left knee from October 1, 
2004, is denied.   

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


